Citation Nr: 1120500	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to restoration of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to June 1945.  He died in 1988.  The Appellant was his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The rating decision denied the Appellant's claim for restoration of DIC benefits.  

The Board observes that the Appellant did not appeal a December 1995 rating decision severing her entitlement to DIC benefits.  However, the Board will review this claim on a de novo basis in light of the intervening Veterans Benefits Assistance Act of 2003.  Where there is an intervening liberalizing law that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Because the claim based on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial, the adjudication of this claim is not a "reopening" of the first. 

Although the Appellant requested a hearing via statements submitted in July and September 2007, she stated on an October 2007 VA Form 9 that she did not want a hearing before the Board.  An accompanying statement from her representative states that she "elects no hearing for her appeal."  As such, the Board finds that her hearing requests have been withdrawn.  38 C.F.R. § 20.704 (2010).

The Board also observes that the Appellant submitted a claim of entitlement to burial benefits in June 2006.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Appellant was married to the Veteran at the time of his death in 1988.

2. The Appellant filed a claim for DIC benefits in February 1988, which was granted by an April 1988 rating decision.

3. In October 1995, the Appellant remarried; she was 58 years old.

4. By a December 1995 RO determination, DIC benefits were terminated effective October 1, 1995, based on the Appellant's remarriage.

5.  The Appellant did not submit her claim for reinstatement of DIC benefits prior to December 16, 2004.


CONCLUSION OF LAW

The Appellant is not eligible for reinstatement of DIC benefits. 38 U.S.C.A. § 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Appellant requests restoration of her DIC benefits.  VA has certain notice and assistance requirements pursuant to the Veterans Claims Assistance Act (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004).  As addressed below, the Appellant submitted her claim for restoration after December 16, 2004 and, as a matter of law, the date of that submission precludes her entitlement to the benefit being sought.  As such, VCAA notice is not required.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not applicable where the outcome was controlled by the law, and the facts were not in dispute).

Restoration of Benefits

The Appellant was married to the Veteran at the time of his death in 1988.  She filed a claim for DIC benefits in February 1988 and, by an April 1988 rating decision, her claim was granted. 

In December 1995, the Appellant informed VA that she had remarried in October 1995.  She has informed VA, and the claims file reflects, that she was 58 years old at the time of her remarriage.  Based on that remarriage, the RO issued a December 1995 decision, terminating the Appellant's entitlement to DIC benefits as of the first day of the month of remarriage (October 1, 1995).  The Appellant submitted a February 2006 claim of entitlement to reinstatement of DIC benefits.

In general, entitlement to VA benefits as a surviving spouse terminates with the remarriage of the surviving spouse, and cannot be reinstated until the subsequent marriage has ended, such as by death, divorce, or annulment.  See 38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55.  Recent legislation has set forth some limited exceptions, providing for specific benefits to certain surviving spouses whose remarriages are still intact.  In the Veterans Benefits Act of 2002 retention of certain benefits was authorized for surviving spouses who remarried after the age of 55.  See Pub. L. 107-330, § 101(a), 116 Stat. 2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The following year, legislation was enacted, permitting surviving spouses who remarried after the age of 57 to retain additional VA benefits, such as DIC and dependents' educational assistance.  See Veterans Benefits Act of 2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).

The law now authorizes reinstatement of DIC benefits for surviving spouses who are remarried, but only if they remarried after the age of 57 and submitted an application for reinstatement that was received by VA before December 16, 2004.   38 C.F.R. § 3.56(a)(10).  The Appellant has informed VA that she did not know of the liberalizing legislation and was experiencing the effects of spinal surgery in late 2004.  Although the Board is sympathetic, the law clearly authorizes benefits only to claims meeting certain criteria.

As indicated above, the record reflects, and the Appellant does not dispute, that she did not submit her claim for reinstatement until February 2006.  However, the Board is unable to provide a legal remedy.

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S.Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

While the Appellant contends that she was unaware of the change in the law and did not receive notification thereof, the Board is bound to apply law applicable at the time of a claim.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Further, the Supreme Court of the United States has held that individuals dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L. Ed. 10 (1947).  As such, duly enacted regulations are binding "regardless of [a claimant's] actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id. at 385, 68 S.Ct. 1.  VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

Because the Appellant's claim fails due to the absence of legal merit or lack of entitlement, the claim must be denied as a matter of law.


ORDER

Entitlement to reinstatement of DIC benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


